Citation Nr: 1027156	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-06 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for leishmaniasis, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection for 
leishmaniasis, assigning a 10 percent disability rating.  A 
notice of disagreement with the disability rating assigned was 
received in June 2005; a statement of the case was issued in 
March 2006; and, a substantive appeal was received in March 2006.  
The Veteran testified at a Board hearing in March 2010.  

In April 2010, the Veteran submitted new evidence in support of 
his appeal, and waived RO review of such additional evidence.  
See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

A March 2009 rating decision granted entitlement to service 
connection for PTSD, assigning a 10 percent disability rating, 
effective September 30, 2008.  In April 2009, the Veteran filed a 
notice of disagreement with the disability rating assigned.  In a 
January 2010 rating decision, the RO assigned a 50 percent 
disability rating to PTSD, effective September 30, 2008, and 
issued a statement of the case.  But, as a substantive appeal is 
not of record pertaining to the disability rating assigned to 
PTSD, this matter is not currently before the Board.  See 
38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed 
notice of disagreement in writing and after a statement of the 
case has been furnished, a timely filed substantive appeal.).   


FINDING OF FACT

The Veteran's cutaneous leishmaniasis is manifested by subjective 
complaints of occasional itching, with no manifestations of deep 
scars causing limited motion, and affects less than 20 percent of 
the exposed areas and entire body. 



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess 
of 10 percent for leishmaniasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800-7805 (2008), Diagnostic Codes 7806-7808 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in April 2004.  The letter predated the May 2005 
rating decision.  See id.  Since the leishmaniasis appellate 
issue in this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which the April 2004 VCAA letter was duly sent), another 
VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  
In any event, a VCAA letter was issued to the Veteran in July 
2005 with regard to his claim for a higher rating.  Collectively, 
the VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, and 
what information and evidence will be obtained by VA, and the 
types of evidence necessary to establish a disability rating.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
VCAA letters have clearly advised the Veteran of the evidence 
necessary to substantiate his claim. 

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim of service connection and for a higher rating, but 
there has been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).  As discussed above, the RO furnished 
the Veteran letters pertaining to his underlying claim of service 
connection, and his claim for a higher rating.  As the Board 
concludes below that the preponderance of the evidence is against 
entitlement to an increased rating, any questions as to the 
appropriate effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The Board also finds that VA has complied with all 
assistance provisions of VCAA.  The evidence of record contains 
the Veteran's service treatment records and post-service medical 
records.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in November 2004 and 
February 2006.  As the Veteran testified that his condition has 
not worsened since the last VA examination, the Board finds that 
the examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

During the pendency of this appeal, the criteria for evaluating 
disabilities of the skin were revised, effective October 23, 
2008.  The new rating criteria for evaluation of scars are 
applicable only to claims received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The 
Veteran's date of claim was in March 2004.  As a result the 
regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are 
in effect.

Diagnostic Code 7808 applies to Old World leishmaniasis 
(cutaneous, Oriental sore), which is to be rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DC's, 7801, 7802, 
7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  The Note corresponding to such 
diagnostic code states that non-cutaneous (visceral) 
leishmaniasis is to be evaluated under DC 6301 (visceral 
leishmaniasis).

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 applied to disfigurement of the head, face and neck.  
Diagnostic Code 7801 applied to scars other than the head face or 
neck that were deep or that caused limited motion; for a 10 
percent rating under this code the area had to exceed 6 square 
inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 applies to scars that are superficial and 
unstable.  Note (1) explains that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) defines a superficial scar as a scar that is 
not associated with soft tissue damage.  This definition is 
essentially the same for Diagnostic Codes 7802 and 7804 except 
these codes specify "underlying soft tissue damage" (emphasis 
added).  Id.

Diagnostic Code 7802 applies when four requirements are met.  The 
scar or scars must be 1) on a part of the body other than the 
head, face or neck; 2) must be superficial; 3) must not cause 
limited motion; and must cover an area of 144 square inches or 
929 square centimeters or greater.  If the criteria are met, a 10 
percent rating is warranted.  Id.

Diagnostic Code 7804 applies when a scar is superficial and 
painful upon examination.  Note (2) addresses scars that appear 
on the tip of a finger or toe and the amputation rule.  
Diagnostic Code 7805 states that other scars should be rated on 
limitation of function of the affected part.  Id.

Diagnostic Code 7806 applies to dermatitis or eczema, and is 
discussed in detail below.

In November 2004, the Veteran underwent a VA examination.  The 
examination report reflected that the Veteran suffered from 
cutaneous leishmaniasis during service, and was left with scars 
on the arms, legs, and back.  He experiences itching frequently.  
During service, he had sand flea bites and developed multiple 
sores.  He started to have swelling and itching.  He was treated 
at Walter Reed Medical Center, and continues to have contact with 
them, sending pictures of his skin lesions every six months.  He 
is to contact them if there are any changes in his condition, but 
so far he has not had any problems.  For itching of the skin 
lesions, he uses cocoa butter, which sometimes helps resolve the 
itching.  The Veteran stated that his treatment was effective in 
controlling the symptoms.  He complained of dark pigmented scars, 
which sometimes itch.  The skin condition/infection has resolved, 
and he is only left with pigmented scars which itch.  On physical 
examination, there were dime-shaped pigmented areas over the left 
side of the face below the left ear lobule.  He also had a dime-
shaped pigmented lesion on the left foot on the dorsum.  He had 
an area of skin lesion above the right elbow area in the biceps 
region, about 3.5 inches in length and 2.5 inches in width skin 
lesion.  This area is smooth and nontender to palpate.  He also 
has skin lesions on the right upper back.  He has skin lesions on 
the left thigh.  There was a skin lesion on the right thigh, and 
a skin lesion on the right ankle and right lower leg area.  There 
were multiple skin lesions on the left ankle and left lower leg 
region.  He has a skin lesion on the posterior aspect of the left 
elbow.  These various skin lesions were about the size of a dime 
up to the size of a half dollar.  They were scattered all over 
the body.  These were not tender to palpation.  There is no skin 
breakdown.  They are pigmented.  Some are white depigmented areas 
in the middle.  They were circular and easily blend in with the 
regular skin.  There was one lesion on the head.  Percentage of 
the affected exposed area was less than one percent.  Percentage 
of the entire body affected was about 10 percent of the body.  
The examiner noted cutaneous leishmaniasis scattered over both 
arms, both legs, one lesion on right upper back, one on left side 
of face, and one on left foot.  The examiner stated that they 
have healed well but left pigmented lesions and sometimes an 
itching sensation.  The examiner diagnosed cutaneous 
leishmaniasis, healed well.  

A February 2006 VA examination report reflects the Veteran's 
report that there had been no significant change since the 
November 2004 examination.  He reported intermittent abnormal 
sensation, itching, and pigment change.  The Veteran reported 
being concerned about the "ugly scars" and his inability to 
wear shorts due to leg spots that are dark in color.  He uses 
over-the-counter cocoa butter lotion and vaseline PRN.  He does 
not experience any side effects.  On physical examination, there 
were circular lesions on the legs over both ankles, feet, left 
knee and right thigh areas.  There was discoloration with 
increased pigmentation, keloid, and thickening.  On the arms, 
lesions were confined to the right upper arm, right elbow and 
forearm.  On the torso, there was a localized circular lesion 
over the right chest area.  There was scarring or disfigurement 
for the exposed areas.  There was greater than five percent but 
less than twenty percent of the total body area effected.  The 
Veteran refused routine lab work, as prior testing by his private 
physician revealed normal results.  

Upon review of the entire evidence of record, the Board finds 
that a disability rating in excess of 10 percent is not warranted 
for leishmaniasis disability.  The Veteran is currently receiving 
a 10 percent evaluation (the highest percentage available) under 
Diagnostic Code 7802, which is for scars (other than head, face, 
or neck that are superficial and that do not cause limited 
motion) and under Diagnostic Code 7804 which is for superficial 
scars that are painful upon examination.  

The Board has considered the application of multiple relevant 
Diagnostic Codes.  As detailed, at the November 2004 examination, 
one lesion was detected on the head.  A 30 percent rating under 
Diagnostic Code 7800 (disfigurement of the head, face, or neck) 
is not warranted as there were no subjective complaints or 
objective findings of visible or palpable tissue loss, or gross 
distortion or asymmetry of one feature or paired set of features, 
and no characteristics of disfigurement.  Otherwise, the February 
2006 VA examination report does not reflect any scars on the 
head, face, or neck, thus Diagnostic Code 7800 would be 
inapplicable, as the objective examination only revealed residual 
scars on the torso, arms and leg.  Diagnostic Code 7801 does not 
apply because there is no showing that any of the scars are deep 
or that the scars cause limited motion.  The Veteran has 
complained of joint pain; however, such pain has not been shown 
to be due to his residuals scars.  Diagnostic Code 7803 does not 
apply because the residuals were not unstable, and in any event 
the highest compensable rating is 10 percent which is already in 
effect.  There has otherwise been no showing that there is 
frequent loss of covering of skin over the scar, and the scars 
have been found to be well-healed.  38 C.F.R. § 4.118, Diagnostic 
Code 7803, Note (1) (2008).  There is no other limitation of 
function of the affected part attributed to the residuals to rate 
under Diagnostic Code 7805; as a result that code also does not 
apply.

The Board has given consideration to Diagnostic Code 7806, 
dermatitis or eczema.  A 30 percent rating is not warranted as 
the objective evidence does not reflect that 20 to 40 percent of 
the entire body is affected, or that 20 to 40 percent of the 
exposed areas are affected.  As detailed, the November 2004 
examiner stated that the percentage of the affected exposed area 
is less than one percent, while about 10 percent of the entire 
body was affected.  Likewise, the February 2006 examiner stated 
that greater than 5 percent but less than 20 percent of the total 
body area was affected.

The Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  The Veteran has not shown that his service-connected 
leishmaniasis results in unusual disability or impairment that 
renders the criteria and/or degrees of disability contemplated in 
the Schedule impractical or inadequate.  Since separation from 
active service, no hospitalization has been shown.  The Veteran 
is employed in a full-time capacity, and takes breaks to rub 
cocoa butter or vaseline on the itching areas.  The Veteran has 
reported no time lost from work due to his disability, and marked 
interference with employment has not been shown.  Consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent for 
leishmaniasis is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


